Case 2:15-cv-06633-CAS-SS Document 408-15 Filed 04/10/19 Page 1 of 2 Page ID
                                 #:10063




                      EXHIBIT N
                   Case 2:15-cv-06633-CAS-SS Document 408-15 Filed 04/10/19 Page 2 of 2 Page ID
                                                    #:10064


                                                                                   Certification of Lack of Record
 To Wh om it May Co r cern:
                                                                                                                                        ...
 I ,ert1fy ti"at the Co rnm 1ss1oner of the                                               l n t erne~ i    Revenue has custo 'y of fede ral tax rccold(s)                                          fi l ~    in , r · cc .... sib o from,
 !he off1ce at the fo il w1n g add ress
 , ·tr ·I , ddr e s
  W IJ 1 .          Ll)s A ge l..:- .·        ~1 r-..·L' t   M.ti       ~tuj      1 ~! r
 City                                                                                                                                                                                                                       IZIP        code
                                                                                                                                                                                                                              9(11J 1.:



re .o
                                                                                                   Des c ri pt ion of Record(s) Sought

                                                                                                                                        Tax pdy r ldentifiGatkn N111n l _rr fS!:i:N, TIN, or ITJN)
                                                                                                                                        :.1 :'   .P 7fl7\J ~

S t rr~e; 8 •. d r ~s.

~ ... _,~C Ol . <            J.R,.' \()( l      VI ·. S 1·1·. :JO'\
                                                                                                                                    '
City                                                                                                                            :       S1at e
Si\N T t\ M(                  ~'-.!<'A                                                                                                  f ',-




A ' 1J' l ;d:r u;ny J(l. :, l l K, rl · I ll u l:,\ 1 1{ ·vcn                                      1 · S~.:r ·tr · ~. h cnv" lhl t 'l !BilS       fil ·<l t't\1' th · li   ~"•'i\ "~~·   1 n i~·~ ~.b fu r th L'   h u SULL'SS <..: !   tit y·
dt•, t·r if vd         i t h ~ ~\'t:.




Periud('s:

Dl'C L,.'iH " l'"            .• l ()    II            I )t · ,·   'll' l~n     11 ..' O I 'i
Dl..' t·   ·~~ ~   . -r -; ·.   1.,
                                  :~o                 Ik ~        'I d~ t: I   1I.   .:. () I (.
  ) · ' L· mh~l'        1 I, 2( 1.1
l kccmh •r              .~    .   ~0    I I

                                                 A ffix IRS Sea l here
                                                                                                                                        Ur der au th o rity ot Commissioner De legat ion Order
                                                                                                                                        11 -5 (or redelegat ion t hereu nd er), I ce rtify t hat the
                                                                                                                                        forego ing is true and correct~ and I have s igned thi s
                                                                                                                                        certification and affixed to it t h e seal of off ice of the
                                                                                                                                        Interna l Revell ue Serv ice .




                                                                                                                                    Ti1 1r

                                                                                                                                    D is ' l thll




                                                                                                                                                                                                            0 70                    GOVERNMENT
                                                                                                                                                                                                                                      EXHIBili
                                                                                                                                                                                                                                                 969
                                                                                                                                                                                                                                            6 Cr. 7.46 {PI<Q
